Citation Nr: 0812150	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic otitis 
media.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In April 2008, the veteran's motion to advance this case on 
the Board's docket due to advanced age was granted pursuant 
to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For purposes of 
applying the laws administered by VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; the thresholds at three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran claims that he currently experiences hearing loss 
and tinnitus as a result of exposure to acoustic trauma while 
serving on board ships in the Navy during his active duty 
service.  The veteran has also claimed that he has chronic 
otitis media which began while on active duty.  

Associated with the claims file is a March 2006 letter from 
the veteran's private physician who indicates that the 
veteran has been diagnosed with suppurative otitis media, 
hearing loss and tinnitus.  Based on the veteran's reports of 
acoustic trauma during active duty, the physician opined that 
the currently existing hearing loss and tinnitus were 
etiologically linked to active duty service.  The physician 
also noted that the veteran gave of history of having otitis 
media during active duty and thereafter, which the physician 
opined had its inception during active duty.  The Board finds 
that the March 2006 letter from the private physician 
provides competent evidence of the presence of some degree of 
hearing loss, as well as tinnitus and otitis media.  
Significantly, the private physician did not include clinical 
records documenting his treatment for the disabilities on 
appeal.  None of the physician's clinical records have been 
associated with the claims file.  Furthermore, the annotation 
of the presence of hearing loss does not indicate the extent 
of hearing loss present and whether it satisfies the VA 
standard for hearing loss.  There is no documentation in the 
claims file providing competent evidence of the current 
existence of hearing loss for VA purposes.  Furthermore, it 
is not apparent what the veteran informed the physician with 
regard to his noise exposure during active duty.  The Board 
is unable to determine if the physician's opinion was based 
on an accurate factual background.  A medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  With regard to the 
otitis media claim, the examiner did not have access to the 
claims file when formulating his opinion.  The Board finds 
that a VA examination is required which takes into account 
all the evidence in the claims file.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).  

The Board finds that the veteran should be afforded VA 
examinations to determine the nature, extent and etiology of 
any hearing loss, tinnitus and/or otitis media found on 
examination.  

There are no clinical records associated with the claims 
file.  The Board finds an attempt must be made to obtain any 
pertinent medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for hearing loss, tinnitus and/or 
otitis media since discharge from active 
duty.  After securing any necessary 
releases, obtain these records.  The 
Board is particularly interested in 
obtaining the treatment records from the 
private physician who promulgated the 
March 2006 letter.  

2.  The veteran should be scheduled for 
appropriate VA examinations.  The claims 
file must be provided to the examiner(s) 
for review of pertinent documents 
therein, and the examination report 
should indicate that such review was 
accomplished.  After reviewing the file 
and obtaining all relevant history with 
regard to the veteran's in-service and 
post-service noise exposure as well as 
his otitis media symptomatology, and 
conducting an audiological and/or other 
appropriate evaluation, the examiner(s) 
should render the following opinions:

a) whether it is at least as likely as 
not that the veteran currently has 
hearing loss for VA purposes which is 
related to active duty service, to 
include exposure to noise during service.  

b) whether it is at least as likely as 
not that the veteran currently has 
tinnitus which is related to active duty 
service, to include noise exposure during 
service.

c) whether it is at least as likely as 
not that the veteran currently has otitis 
media which is etiologically linked to 
active duty service, including the otitis 
media treated during active duty. 

In doing so, the examiner(s) must discuss 
any pertinent in-service reports of noise 
exposure.  The rationale for any opinion 
expressed should be stated in a legible 
report.  It would be helpful if the 
examiner(s) would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner(s) should provide a 
complete rationale for any  opinion 
provided.

3.  Readjudicate the appeal.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the veteran.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claims should 
be returned to the Board for further 
appellate review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

